ACCEPTED
                                                                                                            14-15-00787-CV
                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                     10/21/2015 10:34:00 AM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                     CLERK
                                                                                 GARRETT GIBSON
                                                                                 gibson@wrightclose.com
 
                                                                                         FILED IN
                                                                                 14th COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                        October 20, 2015                         10/21/2015 10:34:00 AM
                                                                                  CHRISTOPHER A. PRINE
                                                                                          Clerk


Hon. Christopher Prine                                                Via Electronic Submission
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

      Re:    Cause No. 14-15-00787-CV
             Berkel & Company Contractors, Inc. v. Tyler Lee and Leigh Ann Lee,
             Individually and as Next Friend of Sydney Rose Lee, A Minor

Dear Mr. Prine:

       In response to your letter of October 20, 2015, regarding non-payment to
court reporter Jill Friedrichs, Berkel & Company Contractors, Inc. encloses
herewith a copy of a check for Jill Friedrichs, which was sent to her via U.S. Mail
today.

      Thank you for your assistance in this matter.
       
                                               Very truly yours,




                                               Garrett Gibson
                                               WRIGHT & CLOSE, LLP




                                         WRIGHT & CLOSE, LLP
         ONE RIVERWAY, SUITE 2200, HOUSTON, TEXAS 77056  TEL: 713.572.4321  FAX: 713.572.4320 
 
r·, --·-   ~--_,_......   . . .        ••   "'" •o   ''""!' ''•   •,o•   ',":..:'•'''',-.•   • • - .. •• •o•• •
                                                                                                  0
                                                                                                                  '0   ":.o:..-.·-._•   '   "   0   0   0   '''•   '   • • ~---• •• .~·
                                                                                                                                                                                          0
                                                                                                                                                                                              '•   .,!.   oU"-' o•, o ,,.•,•••,                ...:   ···"-'-•·-~·:-1.-•   ~   .. ·.·-·   ~-   ..................... ,_..... ::...~----~~ ........ .:..--:.-.t.. • ..: .... ~---~·   .. :.:...a-.o.:..·-~   ~-~--·.   -·· ·-;- _ .. _••• ___ •• '-.....!.........:..-·.



                                                                                                                                                                                                                                                                                                                                                                                                                         19565



       Jill. Friedrichs CSR ;                                                                                                                                                                                                                                                                                                                                                                                             ··.aoa:o_o·
    · ;. 1OI19h 5 . . . 579.467 Tran·script                                                                                                                                                                                       .. ·1·019'2015' .,                                                                   .'808 ..00




                          .   . . ..




  ·.... 10(20/15                                                                                                                                                                                                                        ·ao8.oo· bed:                                                                  .... .. ..o. oo.                               Net:




                                                                                                                                                                                                                                                                                                                                                                                                                      . 19565 ·.·
               ·,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e·